                            Case 2:19-cv-00072-JCM-PAL Document 29 Filed 03/01/19 Page 1 of 2


                        1   ROBERT P. MOLINA, ESQ.
                            Nevada Bar No. 6422
                        2   PYATT SILVESTRI
                            701 Bridger Ave., Suite 600
                        3   Las Vegas, Nevada 89101
                            (702) 383-6000
                        4   (702) 477-0088 (fax)
                            rmolina@pyattsilvestri.com
                        5   Attorneys for Defendant
                            GNLV, LLC
                        6
                                                    UNITED STATES DISTRICT COURT
                        7
                                                             DISTRICT OF NEVADA
                        8

                        9   DANIEL TORRES,
                                                                           CASE NO.: 2:19-cv-00072-JCM-PAL
                       10                       Plaintiff,

                       11   vs.

                       12   GOLDEN NUGGET, INC, and DOES 1-25,

                       13                       Defendants.

                       14

                       15               STIPULATION AND ORDER RE: DEFENDANT’S ANSWER
                       16         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff, DANIEL
                       17   TORRES, by and through his attorney, Raymond E. Areshenko, Esq. of the law firm
                       18   REA Law and Defendant, GNLV, LLC (misnamed in Plaintiff’s Complaint as “Golden
                       19   Nugget Casino”), by and through its attorney, Robert P. Molina, Esq. of the law firm
                       20   Pyatt Silvestri, that Defendant GNLV, LLC shall be permitted to file its Answer to
                       21   Plaintiff’s Complaint no later than twenty days after the Order granting Defendant’s
                       22   ...
                       23   ...
                       24   ...
                       25   ...
                       26   ...
                       27   ...
                       28   ...
     Pyatt Silvestri
   701 Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                1
     (702) 383-6000
                            Case 2:19-cv-00072-JCM-PAL Document 29 Filed 03/01/19 Page 2 of 2


                        1   substitution of counsel, which is March 13, 2019.
                        2   DATED this ___ day of February, 2019.           DATED this ___ day of February, 2019.

                        3   REA LAW                                         PYATT SILVESTRI

                        4

                        5
                            /s/ Raymond E. Areshenko, Esq.                  /s/ Robert P. Molina, Esq.
                        6   Raymond E. Areshenko, Esq.                      ROBERT P. MOLINA, ESQ.
                            Nevada Bar No. 13659                            Nevada Bar No. 6422
                        7   200 S. Virginia St., Ste. 819                   701 Bridger Ave., Suite 600
                            Reno, Nevada 89501                              Las Vegas, Nevada 89101
                        8   Attorney for Plaintiff                          Attorneys for Defendant
                            DANIEL TORRES                                   GNLV, LLC
                        9

                       10                                           ORDER
                       11         IT IS SO ORDERED.
                       12         DATED this 11 day of            March         , 2019.
                       13

                       14
                                                                            U. S. MAGISTRATE JUDGE
                       15   Submitted by:
                       16   PYATT SILVESTRI
                       17
                            /s/ Robert P. Molina, Esq.
                       18   ROBERT P. MOLINA, ESQ.
                            Nevada Bar No. 6422
                       19   701 Bridger Ave., Suite 600
                            Las Vegas, Nevada 89101
                       20   Attorneys for Defendant
                            GNLV, LLC
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
     Pyatt Silvestri
   701 Bridger Avenue
        Suite 600
Las Vegas, Nevada 89101                                                 2
     (702) 383-6000
